Citation Nr: 9903776	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) July 1993 rating decision which 
denied a rating in excess of 10 percent for his service-
connected right knee disability and denied service connection 
for a left knee disability.  In October 1997, this case was 
remanded to the RO for additional development of the 
evidence.

By June 1998 rating decision, the RO granted service 
connection for a left knee disability, assigning it a 
noncompensable rating.  The aforementioned favorable action 
renders the service connection issue moot as a full grant of 
the benefit sought pursuant to Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. 
App.329 (1995).


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of no 
more that slight impairment as a result of recurrent 
subluxation or lateral instability.

2.  The veteran's right knee demonstrates evidence of post-
traumatic arthritis which is productive of pain and 15-degree 
impairment in the range of motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for the 
right knee disability have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Codes 5003, 5020, 5257 (1998); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected right knee disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. App. 
629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Factual Background.  Historically, service connection for a 
right knee disability was granted by an October 1970 RO 
rating decision, and a noncompensable rating was assigned.  
That decision was based on the veteran's service medical 
records showing that he sustained right knee injuries in 
service; in September 1969, right knee meniscectomy was 
performed; postoperative course was uneventful and his 
condition improved with physical therapy.

By May 1972 RO rating decision, the evaluation of the 
veteran's service-connected right knee disability was 
increased to 10 percent, based on an April 1972 VA orthopedic 
examination report showing an increase in the severity of the 
pertinent symptomatology, including pain and reduced range of 
motion.

On VA orthopedic examination in January 1979, the veteran 
indicated that he did not experience functional impairment in 
ability to walk or run because of his right knee disability, 
but he indicated that he avoided competitive sports; he 
indicated that he did not experience swelling or tenderness 
of the knee, and his only symptoms reportedly consisted of 
occasional aching of the knee.  On examination, status post 
meniscectomy of the right knee with mild limitation of 
flexion and slight weakness were diagnosed.

On VA medical examination in March 1990, the veteran 
indicated that he experienced right knee pain, stiffness, and 
swelling when standing and walking at work, but he denied 
having received medical treatment for his knee disability.  
On examination, the right knee was slightly weaker as 
compared to the left and some prominence of the suprapatellar 
area of the right knee was noted, but there was no objective 
evidence of other knee impairment.  History of injury and 
status post right knee meniscectomy with residuals of 
discomfort, mild weakness, well-healed cicatrix, and no 
limitation of motion were diagnosed.

Medical treatment records from the Denver General Hospital 
from July 1990 to April 1995, reveal that the veteran 
underwent right knee arthroscopy at the facility in August 
1990, which was precipitated by a knee injury sustained a few 
weeks earlier and resulting in pain and swelling.  Post 
operatively, absent anterior cruciate ligament and medial 
meniscus, and grade I arthritic changes of the medial femoral 
condyle were diagnosed.  Between the time of the surgery and 
February 1991, he received intermittent follow-up treatment 
and physical therapy during the course of which he reported 
experiencing recurrent pain, swelling, discomfort, and 
reduced range of motion of the knee.

On VA medical examination in July 1993, the veteran indicated 
that he experienced intermittent right knee pain, increasing 
on walking, noting that he was occasionally treating it with 
over-the-counter pain medication.  On examination, his 
carriage, posture, and gait were normal, but he had 
difficulty with heel- and toe-walking; he was able to squat 
down to approximately 50 percent and was able to rise with 
support; there was no evidence of diminished strength or 
swelling; the range of motion of the knee was 0-125 degrees 
and was associated with pain; the circumference of the right 
calf was diminished by 1 centimeter as compared to the left.  
In pertinent part, status post right medial meniscectomies in 
1969 and 1990 with residual limitation of motion, discomfort, 
and sclerotic changes involving the right distal femur were 
diagnosed.  

VA treatment records from March to September 1995 reveal 
intermittent treatment associated with symptomatology and 
impairments unrelated to the right knee but, during the 
course of treatment, he indicated that he continued to 
experience arthritic pain in the right knee.  

At a December 1995 RO hearing, the veteran testified that he 
experienced right knee pain and discomfort, increasing on 
physical exertion such as prolonged walking and when walking 
up and down the stairs, but he indicated that he was not 
currently using any knee braces or other assisting devices.  

On VA medical examination in January 1996, the veteran 
indicated that the severity of his right knee symptomatology 
increased in severity during the past 5 or 6 years and now 
consisted of daily pain, aching, and discomfort, and 
occasional episodes of buckling; reportedly, the pain and 
discomfort increased on physical activity and in cold 
weather; he denied swelling or locking of the knee.  On 
examination, the range of motion of the right knee was 0-140 
degrees (described by the examiner as "full"), and there 
was no evidence of erythema, edema, joint effusion, 
instability, or chondromalacia of the patella.  X-ray study 
of the knee revealed distal femoral serpiginous lesions with 
a sclerotic border, consistent with a bone infarct.  Status 
post right knee meniscectomy with residuals consisting of a 
well healed scar, discomfort, and radiographic evidence of 
bone infarct were diagnosed.

At a June 1997 Travel Board hearing, the veteran testified 
that he experienced occasional pain of his right knee, 
especially in cold weather and on prolonged physical 
activity; approximately once per year, the severity of his 
right knee symptomatology necessitated him to seek medical 
attention and, on one occasion, he had to use a wheelchair 
due to pain.  

VA outpatient treatment records from August 1995 to December 
1997 reveal intermittent treatment associated with symptoms 
unrelated to the veteran's right knee but, on medical 
examination in September 1997, a history of right knee 
surgery in 1969, with no complaints of numbness, tingling, or 
impairment in the range of motion were indicated.

On VA medical examination in May 1998, the veteran indicated 
that he experienced activity-induced swelling of the right 
knee; reportedly, his right knee symptoms of pain, 
discomfort, and swelling flared-up once or twice per month, 
when he was more active physically; he denied weakness, 
incoordination in his gait, or fatigability, but indicated 
that he occasionally limped.  On examination, well healed and 
non-tender post surgical scars were noted; the range of 
motion of the right knee was 0-130 degrees and was associated 
with mildly increased pain, there was mild crepitus and 
minimal patellofemoral compression tenderness, but medial and 
lateral joint lines were not tender; clinical tests were 
negative and collateral ligaments were stable; mild weakness 
but no incoordination was noted on repetitive flexion and 
extension of the knee.  X-ray study of the knee revealed a 
stable distal femoral lesion consisting of rounded sclerotic 
densities and lucencies, likely representing bone infarcts.  
Post-traumatic arthritis of the right knee was diagnosed.  
The examiner indicated that, in addition to the above-
described symptoms and impairment in the range of motion, an 
additional 15-degree loss motion should be attributed to his 
subjective complaints of pain and functional impairment.

Criteria.  Under applicable criteria, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected right knee 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and a 10 percent rating is assigned, consistent with 
evidence of slight recurrent subluxation or lateral 
instability of a knee.  A 20 percent rating may be assigned 
under Diagnostic Code 5257, if impairment of a knee is 
associated with moderate recurrent subluxation or lateral 
instability; a 30 percent rating will be assigned if 
recurrent subluxation or lateral instability is severe.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis, Diagnostic Code 5003, which, in turn, 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5250 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

Pursuant to Code 5258, evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will result in the assignment of a 20 
percent disability rating.  Diagnostic Code 5258.  Under Code 
5259, the symptomatic removal of semilunar cartilage will 
result in a 10 percent disability rating.  Diagnostic Code 
5259.

Limitation of motion of the knee is evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for limitation of flexion of the leg.  Where flexion 
is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned.  Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  Diagnostic Code 5261.

Finally, 38 C.F.R. § 4.71, Plate II, reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 
5003, which provides for the presence of arthritis due to 
trauma, and 5257 which provides for instability.  General 
Counsel stated that when a knee disorder is already rated 
under DC 5257 based upon instability of the knee, the veteran 
may also be entitled to a separate rating for arthritis if 
the veteran has limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or DC 5261 (extension limited 
to 5 degrees or more).  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  General Counsel in VAOGCPREC 9-98 held that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

As noted above, the veteran's right knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, which contemplates slight recurrent subluxation or 
lateral instability.  There is no evidence of incoordination, 
instability, or easy fatigability.  Moreover, the most recent 
VA examination report in May 1998 shows the absence of 
lateral instability.  The veteran is not shown to require the 
use of a knee brace or to regularly seek medical treatment.  
Disability associated with his service-connected right knee 
disability under Diagnostic Code 5257, therefore, does not 
appear to rise to the level of severity warranting a 20 
percent rating.  

However, the presence of post-traumatic arthritis of the 
right knee has been consistently shown by numerous X-ray 
studies discussed above.  Accordingly, evaluation of his 
service-connected right knee disability must be conducted 
upon consideration of Diagnostic Code 5003.  The VA examiner 
in May 1998 reported that range of motion of the right knee 
was 0 to 130 degrees.  The examiner also noted that the knee 
was productive of pain with occasional flare-ups of symptoms 
representative of an additional 15-degree loss of the range 
of motion of the right knee.  Thus, inasmuch as the right 
knee is affected by limitation of motion due to pain, and the 
knee is to be considered a major joint in accordance with 
38 C.F.R. § 4.45, a separate rating of 10 percent for 
arthritis of the right knee is appropriate.  

Accordingly, the Board finds that a 10 percent rating for the 
veteran's service-connected right knee disability is 
warranted for arthritis, pain and limitation of motion under 
38 C.F.R. § 4.59 and Diagnostic Code 5003, in addition to the 
10 percent rating appropriate in this case for knee 
instability under Code 5257.  The Board notes, however, that 
a 20 percent rating is not warranted under either Codes 5003 
or 5257, as with respect to the former, there is no evidence 
that the service-connected disability in question involves 
two or more major joints or two or more minor joint groups, 
and as to the latter, moderate recurrent right knee 
subluxation or lateral instability is not evident.  

The clinical evidence of record, as discussed above, does not 
reveal the presence of ankylosis of the knee; an evaluation 
under Diagnostic Code 5256, thus, is wholly inappropriate in 
this case.  Moreover, as the range of motion of the right 
knee is only slightly impaired, see 38 C.F.R. § 4.71, Plate 
II, consideration of his subjective complaints of pain, 
weakness and functional impairment under 38 C.F.R. §§ 4.40 
and 4.45, and 4.59, as mandated by DeLuca, 8 Vet. App. at 
206, does not provide a basis upon which an evaluation 
greater than 20 percent may be assigned for the veteran's 
right knee disability.  See Diagnostic Codes 5260 and 5261.

An increased rating of 20 percent for the right knee 
disability is warranted, based upon entitlement to a 10 
percent rating under Diagnostic Code 5257 as well as 
entitlement to a 10 percent rating under 38 C.F.R. § 4.59 and 
Diagnostic Code 5003.  


ORDER

An increased rating to 20 percent for disability of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

